DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on March 8, 2021 is acknowledged.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18
Claim 1, lines 2-4, recites:
N channels, each channel of the N channels supporting a transmit antenna element, wherein a plurality of transmit antenna elements comprise said transmit phased array antenna,
The term “N” is not defined, so that it can be one or more than one.  However, if the claim has a scope in which N=1, then there is only one transmit antenna element, and it is not clear how to interpret the “plurality of transmit antenna elements” in the second part.  See also the last element which recites “wherein said plurality of antenna elements”.  If the Examiner’s interpretation is correct, then the Examiner suggests defining N as greater than one to make this element clear.  
Claim 1, lines 17-18, recites “receiving a time delayed optical RF signal”, and lines 15-16 recite “imparting a chosen time delay on the optical RF signal”.  It is not clear if these are the same (in which case the Examiner suggests lines 17-18 recite “receiving the time delayed optical RF signal” or similar) or if lines 17-18 are introducing a new signal different from anything referenced above (in which case the language should be clarified to avoid confusion with the RF signal in lines 15-16).  
Claim 1, lines 20-21, recites “receiving a time-delayed and amplitude controlled optical RF signal”, and lines 18-19 recite “adjusting an amplitude of the time-delayed optical RF signal”.  It is not clear if these are the same (in which case the Examiner suggests lines 20-21 recite “receiving the time delayed and amplitude controlled optical RF signal” or similar) or if lines 20-21 are introducing a new signal different from anything referenced above (in which case the language should be clarified to avoid confusion with the RF signal in lines 18-19).  
Claim 3
Claim 8 recites “wherein each signal laser”.  The absence of an article before “signal laser” makes this confusing.  It may be that this is a reference to the signal laser(s) referenced in claim 1 (in which case the Examiner suggests “wherein each of the signal lasers” if N>1, or “wherein [[each]] the signal laser” if N=1), or it may be that this is a new laser (in which case a different term should be used to distinguish it from the signal laser introduced in claim 1).  See the discussion of claim 1 regarding there being a plurality of channels.  
Claim 9, lines 2-3, recites “said modulated optical RF signal”.  There is insufficient antecedent basis for this element.  Claim 1, lines 12-13, recites “modulating said optical carrier from the signal to form an optical RF signal”  If claim 9 is referencing this element in claim 1, then it is confusing because the terminology is inconsistent.  The Examiner suggests amending claim 1, line 13, to recite “to form [[an]] a modulated optical RF signal” in order to provide clear antecedent basis for claim 9.  If Applicant choses this path, the other claims should be reviewed for consistency.  
Claim 13, line 2, recites “a splitter for providing the optical RF signal and optical LO signal”.  The lack of an article before “optical LO signal” makes this confusing, and it is not clear if this is introducing a new element or referencing a previous element.  There is no LO signal in claim 1, so the Examiner suggests “a splitter for providing the optical RF signal and an optical LO signal”.  
Claim 13, line 5, recites “to select the
Claim 13, lines 5-6, recites “the modulated optical LO signal”.  There is insufficient antecedent basis for this limitation.  
Claims 2-18 are rejected because they depend from one or more of the claims rejected above and fail to further limit the scope of the claims in a manner to overcome the rejections.

Claim Interpretation – Means Plus Function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tunable time delay device” and “amplitude control device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0002236 (“Zhou”) teaches an electro optical scanning phased array antenna for pulsed operation (see title). In particular, it teaches the apparatus with a laser 14, an optical modulator 18 with RF input signal 20, plural antennas 12, a controller 42, a time delay loop 26 including a variable time delay element 32, and an optical amplifier 36. See, for example, FIG. 1 and [0028]:

    PNG
    media_image1.png
    829
    452
    media_image1.png
    Greyscale


This optical circuit 26, furthermore, includes a variable time delay element 32, as well as fixed time delay elements made by the optical fibers connecting all the components in the loop. The optical loop circuit 26 also preferably includes an optical amplifier 36 along with an optical device 37 that cleans the optical noise and regulates the polarization in the loop.
Zhou also teaches that it was known to vary phase and time delay. See, for example:
[0004] In order to control the beam direction of the transmission, the previously known scanning antennas have utilized feed networks that vary either the phase or time delay between the feed point for the antenna and the individual antenna array elements. A broadside or undeflected beam occurs when the input signal reaches the individual antenna array elements at the same time and phase. In practice, the beam direction can be variedtheta, degrees off center from the broadside direction by varying the phase or time delay of the signal to the individual antenna elements.

[0005] In order to control the direction of the beam transmission from the antenna, many of the previously known antenna arrays have utilized variable phase networks wherein one network is connected between the signal input to the antenna array and each antenna element. These previously known antennas, however, have not proven wholly satisfactory in operation.

[0006] One disadvantage of utilizing variable phase networks to control the beam direction for the phased antenna array is that the variable phase networks are expensive and this expense increases dramatically as the number of antenna elements increases.

However, it teaches the use of a single laser 14, and a single tunable time delay device, rather than the structure recited in the claim.  Furthermore, it does not teach the use of an amplitude control device as recited in the claim.  
US 20140218240 (“Kpodzo”) teaches a similar system with an antenna array including both signal attenuation and delay. See, for example, FIG 2 and [0007]:

    PNG
    media_image2.png
    769
    544
    media_image2.png
    Greyscale

[0007] To determine the SOIs from each of the elements in the array, the combined signal of interest and interference signals for each of the antenna array elements and/or the sample of the interference signal may be variably attenuated and/or variably delayed in the RF domain prior to being transformed to the optical domain. The RF variable attenuation and/or variable delay may increase the maximum operational range(s) of delays and/or gain ratios between the combined interference and SOI signals and the interference signal received separately from the signals of interest. The interference signal may be converted to the optical domain and optically phase shifted by -180 degrees (e.g., 180 degrees), which may result in an optically inverted interference signal. The optically inverted interference signal may be variably optically attenuated and/or variably optically time delayed, for example based on a detected output power of the optical portion of the interference cancellation system.

This attenuation and variable delay is in the electrical signal (i.e., “prior to being transformed to the optical domain.”).  
US 4,736,463 (“Chavez”) teaches an antenna array system.  FIG. 4 illustrates a receiver embodiment with signals flowing from the antenna 23 to the receivers 56-60-M via optical dividers and combiners, and FIG. 7 illustrates a transmitter embodiment with signals flowing from the transmitter 218 to the antenna 160-164N via optical dividers and optical combiners.  FIG. 6 illustrates a transceiver system with an array of antenna 84-87, a transmitter 80, and receiver 82, with signals flowing through optical combiners/dividers 125-128M, 114-117N and optical time delay network 130, using lasers 102-105N, 132-135M to transmit the optical signals within the apparatus, and using photodiode demodulators 108-111N, 138-141M to receive and convert the signals back to the electrical domain.

    PNG
    media_image3.png
    797
    510
    media_image3.png
    Greyscale

Although not illustrated, it also teaches the use of attenuators. See col. 9, first full para:
(20)   Further, it is evident that although the diagrams of FIGS. 5, 6 and 7 show a uniform amplitude weighting for the described beamforming system, special amplitude weightings are easily provided to yield beam patterns with low side lobes by providing appropriate attenuators in the optical fiber lines to achieve optimal signal amplitude weightings on transmit and receive. 
However, it teaches the use of a single laser transmitter 80, and a single tunable time delay device 130, rather than the structure recited in the claim.  Furthermore, it does not teach the use of a tunable time delay device as recited in the claim.

US 2011/0124347 (Chen) teaches an antenna array in FIG. 8:

    PNG
    media_image4.png
    460
    575
    media_image4.png
    Greyscale

It also teaches that it was known to implement the signal processing using a PIC.  See, for example, [0176]:
[0176] A variety of the functions described above with respect to the exemplary method are readily carried out by special or general purpose digital information processing devices acting under appropriate instructions embodied, e.g., in software, firmware, or hardware programming. For example, functional modules of the FLOCS can be implemented as an ASIC (Application Specific Integrated Circuit) constructed with semiconductor technology and may also be implemented with FPGA (Field Programmable Gate Arrays), photonic integrated circuits (PIC) or any other suitable hardware blocks. In the case of software instructions, the software is stored in a memory and the stored instructions are carried out by a processor configured to executed the stored instructions. 
US 2015/0309261 (Kobyakov) teaches that PICs were known to be used in a variety of applications, including “antenna systems (e.g., phased-array antennas), interferometers (e.g., Mach-Zehnder interferometers), biosensors and spectrometers.”  See [0002].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636